 SENTRY FOOD STOREMetcalfe,Inc. d/b/a Sentry Food StoreandRetailStoreEmployeesUnion,LocalNo.444,AFL-CIO. Case 30-CA-1158June 30, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn May 1, 1970, Trial Examiner David S. David-son issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices alleged in the complaint and recommend-ing that it cease and desist therefrom and take cer-tain affirmative action, as set forth in the attachedTrialExaminer's Decision. The Respondent filedexceptions to the Trial Examiner's Decision and abrief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, Respondent's exceptionsand brief, and the entire record in the case, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondent, Metcalfe, Inc. d/b/a SentryFood Store, Milwaukee, Wisconsin, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S.DAVIDSON, Trial Examiner:Pursuant toa charge filed on December 22, 1969,by RetailStore Employees Union,Local No.444, AFL-CIO,referred to herein as the Union,a complaint issued'Unless otherwise indicated herein, all findings are based on uncon-tradicted testimony which I have credited367on January30, 1970,alleging that on November 6,1969,RespondentdiscriminatorilydischargedFrank Peck in violation of Section 8(a)(3) and (1)of theAct. Initsanswer Respondent denies thecommission of any unfair labor practices.A hearing was held before me in Milwaukee,Wisconsin,on March10, 1970.At the close of thehearing, oral argument was waived,and the partieswere given leave to file briefs which have beenreceived from the General Counsel and Respon-dent.Upon the entire record in this case and from myobservationof thewitnesses and their demeanor, Imake the following:FINDINGS AND CONCLUSIONSI.THE BUSINESS OF THE RESPONDENTRespondent is a Wisconsin corporation doingbusiness under the trade name Sentry Food Store.It is engaged in the retail sale of meats,foods, andother commodities at Monona and Brookfield,Wisconsin. During the year 1969, a representativeperiod,Respondent's gross sales were in excess of$500,000 in volume, and Respondent receivedmeats, food products, and commodities in interstatecommerce directly or indirectly from points outsidethe State of Wisconsin valued in excess of $50,000.Ifind that Respondent is an employer engaged incommerce within the meaning of the Act and thatassertion of jurisdiction herein is warranted.II.THE LABORORGANIZATION INVOLVEDRetail StoreEmployees Union, Local No. 444,AFL-CIO,is a labor organization within the mean-ing of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.The employment and duties of Frank PeckFrank Peck was hired by Respondent in February1969 as an assistantmanager-trainee at its Brook-field store with a pay rate of $3.25 an hour.' Duringhis employment, Peck answered to Jerome Met-calfe, owner and general manager of Respondent,and to George Weiss, storemanager.Peck's duties were to order grocery items for aportion of the store, place stock on shelves, checkcustomers out, and bag groceries. On Wednesday,Friday, and Saturday nights after store closinghours Respondent employed a crew of about fivepart-time employees to stock shelves. Peck wasusually assignedto direct this crew on Friday nightsand whenever he was scheduled to work on the184 NLRB No. 40 368DECISIONSOF NATIONALLABOR RELATIONS BOARDother nights that the crew worked. In addition, hesometimes opened or closed the store, and everythird Sunday he was left in charge of the store. Atall other times either Metcalfe or Weiss was presentat the store. Peck estimated that he was left incharge at the store on an average of about 8 hoursa week, during which the store was open for busi-ness only 2 or 3 hours.Respondent received grocery deliveries twice aweek, on Wednesday and Saturday. In connectionwith his direction of the shelf-stocking crew Peckdetermined on the basis of the rate of sale of in-dividual items what was to be placed on the shelvesand what was to be retained in Respondent'sstoreroom as backup stock. Each member of thecrew had a portion of the store for which he wasresponsible and knew generally what his dutieswere.When Peck was in charge, he was expectedto oversee the work of the crew and to make cer-tain that it completed its work properly. The crewwas scheduled to work until 12 or 12:30 a.m. It wasexpected to complete its work within the scheduledtime,but if it could not do so, Peck was authorizedto keep it working until the job was completed, andthe crew members understood that they were towork until they finished.Peck was instructed that when he was in charge,if any employee did not do his job or refused to fol-low Peck's direction, he was to send the employeehome or tell him to see Metcalfe about it. Pecknever had occasion to implement this instruction.2Peck assumed responsibility for ordering groceryitems for a portion of the store about 3 monthsafter his employment began, and assumed at thattimethat histrainingperiod was over. Peck orderedonly froma single source,the Godfrey Company.3He based his orders on his knowledge of the quanti-tiesnecessary to keep the shelves currentlystocked.He had only limited authority to orderstock for advance needs and consulted Weiss be-fore ordering for any substantial quantity beyondusual needs.Peck had no authority to hire or discharge em-ployees, although on one occasion he suggested toWeiss that a member of the part-time night crew bereleased because he did not want to work Fridaynights when the crew regularly worked. The em-ployee stopped working shortly thereafter, but therecord does not indicate whether or not it was aresult of Peck's recommendation. Peck did not in-terview applicants for employment and played nopart in the scheduling of work for other employees.Within the portion of the store for which he wasresponsible for keeping merchandise stocked, Peckhad authority to ask stockmen or other employeesto assist him. Peck punched a timeclock, as didStore Manager Weiss, and was paid time and a halffor hours worked in excess of 40.LOthers, who like Peck opened or closed the store, were also given thisinstructionTheyincluded thedairydepartment manager and a part-timeemployee of long standing with no title who was sometimes left in chargeduring the eveningRespondent contends that Peck was a supervisorwithin the meaning of the Act. As Respondent con-tends, Peck's status is to be determined from hisauthority and not from his title. However, the factsset forth above, which were undisputed, persuademe that Peck lacked the indicia of supervisoryauthority essential to a finding of supervisory statusand that his authority to direct other employees intheirwork was routine. Accordingly, I find thatPeck was not a supervisor within the meaning ofthe Act.42.The Union's attempt to organize Respondent'sstore and Metcalfe's knowledge thereofIn the latter part of October 1969, the Unionmailed letters to a number of Respondent's em-ployees, and a few days later, on October 28, UnionBusinessAgent Ronald Kazel visited Peck at hishome. Kazel told Peck that the Union was trying toorganize Respondent's store and explained some ofthe benefits under contracts it had with other em-ployers, including Sentry Food Stores owned andoperated directly by Godfrey Company and otherindependently owned Sentry Food Stores. Aftersome discussion Peck signed a union authorizationcard.During the remainder of the week, Peck spoke toa few other employees about the Union, indicatinghis support for the Union. On Friday night, October31, he spoke with part-time checker Nancy Gingrascommenting that in his view it would be ad-vantageous to have the Union come in. She in-dicated some doubt as to whether or not the Unionwas good for her.On that night, General Manager Metcalfe in-itiated a conversation with Peck about the Union.Metcalfe told him that "as you well know" therewas a group trying to organize the store. Metcalfesaid that he did not know who started it, but that hedid not believe it was necessary for a group of out-siders to become involved in Respondent's busi-ness.He mentioned that Store Manager Weiss, themeat market manager, and several other employeeshad been with him for a number of years, and thatif he didn't treat them right, they probably wouldnot have stayed with him for that length of time.Metcalfe said that he knew that those people wouldnot have started the organizing campaign. Peck didnot respond other than to agree that the employeesmentioned by Metcalfe were loyal employees andthatMetcalfe must have treated them fairly andjustly or they would not have stayed. At the conclu-sion of his comments, Metcalfe told Peck that hehad told him all he wanted to say and that Peckcould return to work.Metcalfe concededly learned of the Union's or-ganizing attempt in the latter part of October from'Respondent operated pursuant to a franchise from Godfrey andpurchased the majority of its food products from Godfrey'Buckeye Village Market,Inc,175 NLRB No 46,The Great Atlantic &Pacific TeaCompany, 132 NLRB 799, 801 SENTRY FOOD STOREemployees who brought him copies of letters thatwere mailed to their homes and mentioned to himthat they had been contacted by mail or telephone.Nancy Gingras was among the employees who toldhim ofunioncontacts.Sometime in October after learning of the or-ganizing campaign,Metcalfe contacted McGlynn,Peck, and Associates, an organization which hadperformed credit and personnel background in-vestigationsfor him in the past. Metcalfe asked Mc-Glynn to conduct "research" with respect to theUnion and two ofits agents.According to Metcalfehe asked for this investigation so that he wouldknow what kinds of individuals he was dealing with.On Friday, October 31, Respondent posted anotice informing employees that there would be ameeting for all store personnel onMonday,November 3, at 9 p.m. All employees wererequested to attend. The meeting was held asscheduled.Metcalfe told the assembled employeesthat he wanted to say a few words about the grouptrying to organize the store. He said he believedthat all of them had heard about it and that he didnot believe his employees needed an outside groupto dotheir bargainingfor them. He told them thateitheras individuals or through an appointedspokesman for the group they could meet with himat anytime and discussproblems, grievances, dis-agreements,or whatever. He pointed out that theunion representatives did not work for nothing butthat like anyoneelse inorder to live they had toearn money.He saidthat they earned money by or-ganizingstores like Respondent's and they madetheir livelihood from the dues employees paid.Metcalfe also told the employees that if theUnion represented them every employee would betreated equally,and, as anexample, stated that ifan employee wanted to have a particular night offor a change in hoursitwould not be possiblebecause after a schedule was posted it could not bedeviatedfrom inany respect. Metcalfe concludedhis remarks by telling the employees he would leaveso that they could discuss theirviews among them-selves.3.Peck's dischargeOn Thursday, November 6, 1969, around noonMetcalfe asked Peck how late he was working thatday. Peck replied that he was scheduled to workuntil 5 p.m. Metcalfe told Peck that he wanted tosee him before he left. At about 4:45 Metcalfecalled Peck to the office area near the front of thestore and asked Peck to accompany him to anotheroffice area located on an upper level above theselling area of the store.After arriving there, Metcalfe told Peck that hehad been with Respondent for almost a year and he' Peck testified that in August Metcalfe told him that he was not assistingWeiss enough,that Metcalfe was aware that Peck had come to work on oc-casion with alcohol on his breath,and that Metcalfe did not want these369thought Peck was ready for an advancement, but asPeck knew, with Metcalfe and Weiss serving asmanagers, there was no place for Peck to advancewith Respondent. Metcalfe told Peck that for thisreason he was sending Peck to the Godfrey Com-pany office to see its personnel men about employ-ment at one of its directly owned stores. Peck saidthat he hoped that he had done nothing to causeany problem. Metcalfe replied that he had not.Metcalfe told Peck that he would give him a per-centage of his vacation pay because he had beenthere 9 months. Then Metcalfe gave Peck a clothbank bag and said "here is a little gift on your leav-ing, 30 silver dollars." Metcalfe told Peck to punchout, and Peck gathered up his personal belongingsand left. Although Metcalfe had told Peck in Au-gust 1969 that he was dissatisfied with his work,5Metcalfe made no reference to his dissatisfactionwith Peck during his conversation with him.On the next day, November 7, Peck went toGodfrey's offices and was hired after being inter-viewed as assistant manager of Godfrey's Wau-kesha,Wisconsin, store, where he started work onthe followingMonday. The Waukesha store wasrepresented by the Union.4.Concluding findingsMetcalfe did not dispute the accuracy of Peck'sversion of his terminal interview, but testified thathe decided to discharge Peck around noon onNovember 6, because he became convinced thatPeck monitored a call Metcalfe received at thattime from McGlynn, relating to the reports Met-calfe had requested on the Union and its represen-tatives. I find it unnecessary to discuss in any detailthe evidence pertaining to the alleged monitoring,which Peck denied, because even Metcalfe testifiedthat after hearing Peck's denial at the hearing, hewas willing to rehire Peck and would not make thesame snap judgment again. Thus, Respondent doesnot seriously contend that Peck monitored the call,but stresses that Metcalfe believed Peck had moni-tored the call when he discharged Peck and that hedischarged Peck because of that belief.After hearing Metcalfe's testimony and observinghim as he testified,6 I find it impossible to credit histestimony as to his reason for terminating Peck.Metcalfewas a wary and hesitant witness,frequently pausing at length before answering rela-tively simple questions. The heart of his examina-tion dealt with his "gift" of 30 silver dollars to Peckand the reasons for it. Only with reluctance didMetcalfe concede that he could not recall any otherdischarged employee to whom he gave a gift,despite the fact that the conclusion merely restatedtestimony he had already given. When asked theform of his gift, Metcalfe displayed even greaterthingsto reoccurMetcalfe testifiedas anadverse witness called by the General Counsel 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDreluctance before conceding that it was 30 silverdollars.Then, when asked why he gave Peck 30silver dollars,Metcalfe replied simply that it was agift,evaded the question in two different ways,again replied merely that it was a gift,and when thequestion was repeated for the fifth time,Metcalfepaused and asked counsel to repeat the questionagain.Only afterRespondent's counsel interjectedwith an offer to stipulate that Metcalfe gave Peck30 silver dollars as a symbol that Peck was a Judas,didMetcalfe answer the question,stating that the"gift" was a symbolic way of saying that Peck hadbeen a Judas because he monitored the telephonecall.There can be no doubt that the 30 silver dollarswere given Peck as a symbol that he was a Judas asMetcalfeultimatelytestified.ButMetcalfe'stestimony as to the reason he considered Peck atraitor cannot be credited. Surely, if Metcalfe'sconscience were not troubling him, there was noreason for his extreme hesitancy and reluctance toexplain the "gift." Rather one would have expectedhim to have been eager to explain away the other-wise adverse connotation of his act. Moreover, ifthe alleged monitoring had been on Metcalfe'smind, there was no reason why he should have ex-pectedPeck to understand his allusion onNovember 6, for he never made Peck aware that hesuspected him, and if Metcalfe suspected Peck,there was no reason for him to have invented afalse reason based on lack of opportunity for ad-vancement to justify a discharge in the middle of aworkweek and just before what are usually the 2busiest days in the retail grocery business.7Having rejected Metcalfe's explanation, one doesnot have to look far to find the reason for Peck'sdischarge.Respondent was opposed to the or-ganizationof its employees. Although there is nodirect evidence that Metcalfe gained knowledge ofPeck's union activities, Metcalfe concededly knewof the organizing campaign and had received re-ports of the union activities from employees, in-cluding one to whom Peck had spoken of his sup-port for the Union. However, it is unnecessary tofind that Metcalfe knew of Peck's union activitiesbased on these facts alone or considered with Met-calfe's rather pointed remarks to Peck on October31, for the inference of knowledge is readily drawnfrom Metcalfe's conduct on November 6. Throughthe "gift" of 30 pieces of silver to Peck as a sym-bolic gesture Metcalfe spoke more eloquently thenwith words to tell Peck he considered Peck a trai-tor.The only plausible alternative to the rejectedexplanation given by Metcalfe is that Metcalfedeemed Peck a traitor because he had learned thatPeck was supporting the union campaign whichrAlthough Respondent suggests that Peck was transferred and notdischarged,its answer states that Peck was discharged and it is clear thatRespondent terminated Peck's employment Perhaps to avoid liability orperhaps for the humanitarian reasons expressed by Metcalfe at the hearing,Respondent helped Peck to get alternative employment with a differentemployer,but Peck was nonetheless dischargedMetcalfe opposed.The same act which revealsMetcalfe's knowledge,coupled with the admittedassignment of a false reason to Peck for his ter-mination,suffices also to establish that Peck's ter-mination was caused by his union activities and in-tended to discourage them.Accordingly,I find thatRespondent violated Section 8(a)(3) and(1) of theAct bydischarging Frank Peck.IV.THE EFFECTOF THE UNFAIR LABORPRACTICESUPONCOMMERCEThe activities of the Respondent set forth in sec-tion III,above, occurring in connection with theRespondent'soperationsdescribedin section I,above, have a close,intimate,and substantial rela-tionship to trade, traffic, and commerceamong theseveral States and tend tolead to labor disputesburdening and obstructing commerceand the freeflow ofcommerce.V. THE REMEDYHaving found that Respondent violated Section8(a)(1) and (3) of the Act, I shall recommend thatit cease and desist therefrom and take certain affir-mative action designed to effectuate the policies ofthe Act.As I have found that Respondent discriminatorilydischarged Frank Peck on November 6, 1969, Ishall recommend that Respondent be ordered tooffer him immediate and full reinstatement to hisformer job, or if that job nolonger exists, to a sub-stantially equivalent position, without prejudice tohis seniority or other rights and privileges, and tomake him whole for any loss of earnings he mayhave suffered by reason of thediscriminationagainsthim by payment to him of the amount henormally would have earned as wages from the dateof his discharge to the date of an offer of reinstate-ment,less net earnings, to which shall be added in-terest at the rate of 6 percentper annum, in ac-cordance with the formula set forth in F.W. Wool-worth Company,90 NLRB 289, andIsisPlumbing& Heating Co.,138 NLRB 716Upon the basis of the above findings of fact andthe entire record in this case, I make the following:CONCLUSIONS OF LAW1.Metcalfe,Inc. d/b/a Sentry FoodStore, is anemployer engaged in commerce within the meaningof Section 2(2), (6), and(7) of the Act.2.Retail Store Employees Union,LocalNo.444, AFL-CIO,isa labor organization within themeaning of Section2(5) of the Act.8Although the evidence indicates that Peck rejected an offer of rein-statement prior to the hearing and may not have suffered any loss ofearnings, the adequacyof the reinstatementofferand the extent, if any, towhich Peck lost earnings are betterleft tothe compliance stages of thisproceeding for resolutionTransport, Inc ofSouthDakota,et al.,181NLRB No 69 SENTRY FOOD STORE3.By discriminatorily discharging Frank Peck,Respondent has engaged in and is engaging in un-fair labor practices affecting commerce within themeaning of Sections 8(a)(1) and(3) and 2(6) and(7) of the Act.RECOMMENDED ORDERSUpon the basis of the above findings of fact, con-clusions of law, and the entire record in this case,and pursuant to Section 10(c) of the NationalLaborRelationsAct, as amended,Irecommendthat Respondent Metcalfe, Inc. d/b/a Sentry FoodStore, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in Retail StoreEmployees Union, Local No. 444, AFL-CIO, orany other labororganization,by discriminating inregard to the hire or tenure of employees or anytermor condition of their employment.(b) In any othermanner interferingwith,restraining,or coercing its employeesin the exer-cise of their rights to self-organization,to formlabororganizations,to joinor assist Retail StoreEmployees Union, Local No. 444, AFL-CIO, orany other labororganization, to bargain collectivelythrough representatives of theirown choosing, andto engagein any other concerted activities for thepurpose of collectivebargainingor other mutualaid or protection, or to refrain from any orall suchactivities, except to the extent that such rights maybe affected by anagreement requiring membershipin a labor organization as a conditionof employ-ment,as authorizedin Section8(a)(3) of the Act,asmodified by the Labor-Management Reportingand DisclosureAct of 1959.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer Frank Peck immediate and full rein-statementto his former job or, if that job no longerexists, to a substantially equivalent position withoutprejudice to his seniority or other rights andprivileges previously enjoyed.(b)Make Frank Peck whole for any losses hemay have suffered by reason of the discriminationagainsthim in the manner set forth in the section ofthe Decision above entitled "The Remedy."(c) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records relevant and necessary to adetermination of compliance with paragraphs (a)and (b), above.(d)Notify Frank Peck if presently serving in theArmed Forces of the United States of his right tofull reinstatement upon application in accordancewith the Selective Service Act and the UniversalMilitaryTraining and Service Act, as amended,after discharge from the Armed Forces.(e) Post at its Houston, Texas, place of business371copies of the attached notice marked "Appen-dix."10 Copies of said notice, on forms provided bythe Regional Director for Region 30, after beingduly signed by Respondent's authorized representa-tive, shall be posted by it immediately upon receiptthereof, and bemaintainedby it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are not al-tered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 30,inwriting, within 20 days from,the receipt of thisDecision, what steps have been taken to complyherewith. t tIn the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andall objections thereto shall be deemed waived for all purposes10 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read "-Posted Pursuant to a Judgment of the United StatesCourtof Appeals En-forcing an Order of the National Labor Relations Board "11 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTEDBY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer Frank Peck immediate andfull reinstatement to his former job or, if thatjobno longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or other rights or privileges, and WEWILL make him whole for any losses he mayhave suffered as a result of his discharge.WE WILL notify Frank Peck if presently serv-ing in theArmed Forces of the United Statesof his right to full reinstatement upon applica-tion in accordance with the Selective ServiceAct and the Universal Military Training andService Act, as amended, after discharge fromthe Armed Forces.WE WILL NOT discourage membership inRetail Store Employees Union, Local No. 444,AFL-CIO, or any other labor organization, bydiscriminatorily discharging any of our em-ployees.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in the 372DECISIONSOF NATIONALLABOR RELATIONS BOARDexercise of their rights to self-organization, toform labor organizations,to join or assistRetail Store Employees Union,Local No. 444,AFL-CIO,or any other labor organization, tobargain through representatives of their ownchoosing,and to engage in other concerted ac-tivities for the purposes of collective bargain-ing or other mutual aid or protection, or torefrain from any and all such activities,exceptto the extent that such rights may be affectedby an agreement requiring membership in alabor organization as a condition of employ-ment,as authorized in Section 8(a)(3) of theAct, as modifiedby the Labor-ManagementReporting and DisclosureAct of 1959.METCALFE,INC. D/B/ASENTRY FOOD STORE(Employer)DatedBy(Representative) (Title)This is an official noticeand mustnot be defacedby anyone.Thisnotice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard's Office,2d Floor Commerce Building, 744North'Fourth Street,Milwaukee,Wisconsin 53203,Telephone-414-272-3861.